DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rege et al. (2015/0336785) in view of Pellaud et al. (2014/0076173, and further in view of Ash (3,084,718).
Rege et al. disclose, in figs. 1 A-B, 
Re-claim 1, a pressurized beverage dispensing device comprising:
a vessel 102 configured to contain a beverage;
a gas reservoir 122 configured to supply pressurized gas within the vessel;
a pressure regulation device 200 configured to maintain a first pressure within the vessel, the first pressure being above ambient pressure, the pressure regulation device further configured to maintain a second pressure within the vessel, the second pressure being above ambient pressure;


a tap assembly 110 configured to dispense the beverage from the vessel, the tap assembly further comprising.
Rege et al. lack to disclose a primary filter configured to hold solid brewing media, the primary filter further configured to fit inside the vessel and to be removable from the vessel.
Pellaud et al. teach, in fig. 3, a  filter 24 configured to hold solid brewing media, the primary filter further configured to fit inside a beverage vessel and to be removable from the vessel.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Pellaud et al., to modify the invention of Rege with a filter configured to hold solid brewing media, the primary filter further configured to fit inside the vessel and to be removable from the vessel, in order to provide a favor to the beverage.
Rege et al. in view of Pellaud et al. lack to disclose  the tap assembly having  a tap valve configured to control dispensing from the vessel by allowing or preventing the beverage to flow through an outlet path of the tap assembly, a restrictor within the outlet path of the tap assembly and configured to accelerate a flow of beverage through the tap assembly to a turbulent flow, and a flow straightener 3 within the outlet path of the tap assembly, downstream of the restrictor, and configured to recombine, slow, and straighten the flow of beverage.
Ash teaches, in figs. 1 and 3, a tap assembly having  a tap valve 4  configured to control dispensing from the vessel by allowing or preventing the beverage to flow through an outlet path of the tap assembly, a restrictor 11 within the outlet path of the tap assembly and configured to accelerate a flow of beverage through the tap assembly to a turbulent flow, and a flow straightener within the outlet path of the tap assembly, downstream of the restrictor, and configured to recombine, slow, and straighten the flow of beverage.
Therefore, it would have obvious to one having ordinary skill in the art at the time the invention was made, in view Ash, to modify the invention of Rege et al. and Pellaud et al. with the tap assembly  having a restrictor as claimed, in order  to accelerate a turbulent flow of beverage and to combine slow and straighten the flow of beverage.
Re-claim 2-4, Rege et al. further disclose the pressure regulation device is integrated into a cap 200 configured to close the vessel; 
the vessel is double-walled; in which the double-walled vessel is thermally insulated. 
Allowable Subject Matter
Claim 5 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        October 20, 2022